DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an expanding step of expanding the area of the expandable sheet around the workpiece in planar directions to divide the workpiece into the chips" in lines 17-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a method of processing a workpiece supported by an expandable sheet.  In lines 8-11 of the preamble, the expandable sheet is provided in an expanded state (“the expandable sheet being expanded to divide the workpiece into individual chips from the division initiating points or to increase distances between the adjacent chips”).  Since the chips are already divided, and the sheet is already expanded, before the claimed expanding step recited in lines 16-19, the expanding step lacks proper antecedent basis.

“1. A method of processing a plate-shaped workpiece that has division initiating points formed therein along projected dicing lines thereon or that has been divided into a plurality of chips, the workpiece being disposed in an opening of an annular frame and supported on an expandable sheet having a thermosetting property and fixed to the annular frame, thereby making up a frame unit, the expandable sheet capable of being expanded to divide the workpiece into individual chips from the division initiating points or to increase distances between the adjacent chips…”
Claims 2-4 depend on claim 1 and are rejected under 35 USC § 112 for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga et al. (PG Pub. No. US 2015/0348821 A1).
Regarding claim 1, Iwanaga teaches a method of processing a plate-shaped workpiece (¶ 0042: wafer 1) that has division initiating points formed therein along projected dicing lines thereon (¶ 0047: 1 comprises modified regions 5 along intended cutting lines 4) or that has been divided into a plurality of chips, the workpiece being disposed in an opening of an annular frame (¶ 0123: frame 9) and supported on an expandable sheet (¶ 0042: die bonding film 2) having a thermosetting property (¶ 0163: die bonding film comprises thermosetting material) and fixed to the annular frame, thereby making up a frame unit, the expandable sheet being expanded to divide the workpiece into individual chips from the division initiating points or to increase distances between the adjacent chips, the method comprising: 

after the thermosetting step, an expanding step (¶ 0095: step IIC) of expanding the area of the expandable sheet around the workpiece in planar directions to divide the workpiece into the chips (¶ 0095: die bonding film 2 is expanded, thereby dividing the semiconductor wafer 1 and the die bonding film 2 into chips 7) or to increase distances between the adjacent chips.
Since Iwanaga teaches heating and cooling of the thermosetting expandable sheet causes a property to allow the expandable sheet to divide between workpiece chips (¶ 0102 & fig. 6B, step IIc), these portions of the expandable sheet are implicitly less flexibile than the portions of the expandable sheet disposed beneath workpiece chips. Furthermore, the expandable sheet has a thermosetting property, and is exposed to at least one thermal process.  Therefore, the limitation of “make the area harder than before the area has been heated” is implicitly met.  

Regarding claim 2, Iwanaga teaches the method of processing a plate-shaped workpiece according to claim 1, wherein the expandable sheet includes a base layer and an adhesive layer (pp 0163), the base layer or the adhesive layer being made of a thermosetting resin (¶ 0163: thermosetting epoxy resin-containing adhesive).

Regarding claim 3, Iwanaga teaches the method of processing a plate-shaped workpiece according to claim 1, wherein the thermosetting step is carried out on areas of the expandable sheet that exist in directions in which the expandable sheet is to be expanded more than in other directions 

Regarding claim 4, Iwanaga teaches the method of processing a plate-shaped workpiece according to claim 1, further comprising: 
after the expanding step, a slack removing step (step IId) of heating again the area of the expandable sheet around the workpiece that has been slacked to shrink the slacked area of the expandable sheet (¶ 0138: step IId includes a heat shrinkage process).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okita et al. (PG Pub. No. US 2019/0221479 A1) teaches a cool-expanding process for separating a die attach film (¶ 0004).
Wongratanaporngoorn et al. (PG Pub. No. US 2019/0164784 A1) teaches a cool-expanding process for separating a die attach film (¶ 0011).
Okita et al. (PG Pub. No. US 2018/0158713 A1) teaches hardening a die attach film by a heating process (¶ 0003).
Hiraoka et al. (PG Pub. No. US 2016/0268154 A1) teaches a thermosetting die attach film having a property of hardening when heated (¶ 0019).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894